Name: 88/157/EEC: 88/157/EEC: Commission Decision of 25 January 1988 amending for the second time Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine fever free (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  agricultural activity;  environmental policy;  regions of EU Member States
 Date Published: 1988-03-17

 Avis juridique important|31988D015788/157/EEC: 88/157/EEC: Commission Decision of 25 January 1988 amending for the second time Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine fever free (Only the German text is authentic) Official Journal L 071 , 17/03/1988 P. 0055 - 0055*****COMMISSION DECISION of 25 January 1988 amending for the second time Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine fever free (Only the German text is authentic) (88/157/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 7 (2) thereof, Having regard to Commission Decision 81/112/EEC of 22 January 1982 approving the plan for the accelerated eradication of classical swine fever presented by the Federal Republic of Germany (3), as amended by Decision 87/178/EEC (4), Whereas the Federal Republic of Germany is implementing the plan for the eradication of classical swine fever on a regional basis; Whereas Commission Decision 82/351/EEC (5), as amended by Decision 82/825/EEC (6), has recognized certain parts of the territory of the Federal Republic of Germany as being officially swine fever free; Whereas vaccination against classical swine fever has been carried out in a part of the territory of the Federal Republic of Germany referred to in Article 1 of Decision 82/351/EEC and that part since the time of vaccination does not fulfil the required conditions as being officially swine fever free in accordance with Article 2 (3) of Directive 80/1095/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following region is withdrawn from the list laid down in Article 1 of Decision 82/351/EEC: - Rheinhessen-Pfalz. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 25 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 45, 17. 2. 1982, p. 27. (4) OJ No L 67, 7. 3. 1985, p. 38. (5) OJ No L 157, 8. 6. 1982, p. 26. (6) OJ No L 347, 7. 12. 1982, p. 23.